Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-20 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2186.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or non-obviousness. 

	Claims 1, 9, 15 are rejected under pre-AIA  35 U.S.C. § 103 (a) as being unpatentable over Chen et al. (US Pub No. 2022/0043493) in view of Moon (US No. 11,455,123).
In order to expedite and avoid piecemeal prosecution, the following rejection is made to the extent that the claims are understood, by considering those elements which are understood and interpreting their function in a manner which is consistent with the recited goals of the claims, and then applying the best available art.
In regard to claim 1, Chen et al. disclose a storage device, comprising:
a memory having a block of cells (¶ (0023)); and a controller (item 115 of figure 1) configured to write first data to the block at a first data rate (i.e. data reliability can be raw bit error rate (RBER) when a temperature of the block meets a first temperature threshold (i.e. threshold thermal throttling temperature) (as shown in Fig. 2, which is reproduced below for ease of reference and convenience, Chen a determination can be made as whether the memory sub-system component has reached or exceeded a threshold thermal throttling temperature. The threshold thermal throttling temperate can be a temperature at which a memory sub-system can initiate a thermal throttling operate to cause the temperature of the memory sub-system or its constituent components to be reduced. If the memory sub-system component has not reached or exceeded the threshold thermal throttling temperature, the flow 231 can return to block 232 and the temperature of the memory sub-system component can continue to be monitored.  ¶ (0042-0043)),

    PNG
    media_image1.png
    805
    682
    media_image1.png
    Greyscale

and to write second data to the block at a second data rate (i.e. performing a thermal throttling) lower than the first data rate when the temperature of the block meets a second temperature threshold higher than the first temperature threshold (i.e. above the threshold thermal throttling temperature) (in Chen, the method 340 can include performing a thermal throttling operation for the memory sub-system in response to determining that the data reliability parameter for the memory components that have reached the threshold temperature is above the threshold data reliability parameter value.   ¶ (0052-0053)).  But Chen et al. do not specifically disclose the first data rate at first temperature and second data rate at second temperature.  In the same field of endeavor, Moon discloses the controller comprises a performance adjusting component configured to determine target performance of the first performance mode based on at least one of temperature of the storage and the number of entries into the second performance mode when the temperature of the storage is greater than or equal to a first threshold value) (as shown in Fig. 5, which is reproduced below for ease of reference and convenience, Moon discloses when the temperature measurement value TEMP is less than the first threshold value MT1 (S201: N), the controller 110 may continue to operate the data storage apparatus 10 in the default performance mode (S100).    Furthermore, Moon discloses when the temperature measurement value TEMP is greater than or equal to the first threshold value MT1 (S201: Y), the controller 110 may determine the target performance P_m1 of the first performance mode PM1 in order to switch the mode of the data storage apparatus 10 to the throttling mode (S203). In an embodiment, the throttling mode may include the first performance mode PM1 and the second performance mode PM2, and the controller 110 may determine the target performance P_m1 of the first performance mode PM1 based on at least one of the temperature of the storage 120 and the number N.sub.PM2 of entries into the second performance mode PM2. In an embodiment, the controller 110 may determine the target performance P_m1 based on Equation 1 above.  ¶ (0025, 0056-0060)).

    PNG
    media_image2.png
    848
    600
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Moon into the teachings of Chen et al. because each of Moon and Chen et al. teach temperature control in the memory system. Moon and Chen et al. are both attempting to avoid the thermal throttling in the memory system. Further, a person of ordinary skill in the art would have been motivated to combine Moon with Chen et al. because combining the prior art elements of Moon with Chen et al. according to known methods would have yielded predictable results, using the techniques of Moon would have improved Chen et al. in the same way, and applying the techniques of Moon to improve Chen et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, the memory performance can be improved by delaying or avoiding performance of thermal throttling operation). [See MPEP 2143].
In regard to claim 9, Chen et al. disclose a storage device, comprising:
a memory having a block of cells (¶ (0023)) each configured to store a first number of bits; and a controller (item 115 of figure 1) configured to write a second number of bits smaller than the first number of bits in each of one or more of the cells at a first data rate rate (i.e. data reliability can be raw bit error rate (RBER) when a temperature of the block meets a first temperature threshold rate (i.e. threshold thermal throttling temperature) (as shown in Fig. 2, which is reproduced below for ease of reference and convenience, Chen a determination can be made as whether the memory sub-system component has reached or exceeded a threshold thermal throttling temperature. The threshold thermal throttling temperate can be a temperature at which a memory sub-system can initiate a thermal throttling operate to cause the temperature of the memory sub-system or its constituent components to be reduced. If the memory sub-system component has not reached or exceeded the threshold thermal throttling temperature, the flow 231 can return to block 232 and the temperature of the memory sub-system component can continue to be monitored.  ¶ (0042-0043)),

    PNG
    media_image1.png
    805
    682
    media_image1.png
    Greyscale

and to write data to the block at a second data rate rate (i.e. performing a thermal throttling) lower than the first data rate when the temperature of the block meets a second temperature threshold higher than the first temperature threshold (i.e. above the threshold thermal throttling temperature) (in Chen, the method 340 can include performing a thermal throttling operation for the memory sub-system in response to determining that the data reliability parameter for the memory components that have reached the threshold temperature is above the threshold data reliability parameter value.   ¶ (0052-0053)).  But Chen et al. do not specifically disclose the first data rate at first temperature and second data rate at second temperature.  In the same field of endeavor, Moon discloses the controller comprises a performance adjusting component configured to determine target performance of the first performance mode based on at least one of temperature of the storage and the number of entries into the second performance mode when the temperature of the storage is greater than or equal to a first threshold value) (as shown in Fig. 5, which is reproduced below for ease of reference and convenience, Moon discloses when the temperature measurement value TEMP is less than the first threshold value MT1 (S201: N), the controller 110 may continue to operate the data storage apparatus 10 in the default performance mode (S100).    Furthermore, Moon discloses when the temperature measurement value TEMP is greater than or equal to the first threshold value MT1 (S201: Y), the controller 110 may determine the target performance P_m1 of the first performance mode PM1 in order to switch the mode of the data storage apparatus 10 to the throttling mode (S203). In an embodiment, the throttling mode may include the first performance mode PM1 and the second performance mode PM2, and the controller 110 may determine the target performance P_m1 of the first performance mode PM1 based on at least one of the temperature of the storage 120 and the number N.sub.PM2 of entries into the second performance mode PM2. In an embodiment, the controller 110 may determine the target performance P_m1 based on Equation 1 above.  ¶ (0025, 0056-0060)).

    PNG
    media_image2.png
    848
    600
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Moon into the teachings of Chen et al. because each of Moon and Chen et al. teach temperature control in the memory system. Moon and Chen et al. are both attempting to avoid the thermal throttling in the memory system. Further, a person of ordinary skill in the art would have been motivated to combine Moon with Chen et al. because combining the prior art elements of Moon with Chen et al. according to known methods would have yielded predictable results, using the techniques of Moon would have improved Chen et al. in the same way, and applying the techniques of Moon to improve Chen et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, the memory performance can be improved by delaying or avoiding performance of thermal throttling operation). [See MPEP 2143].
In regard to claim 15, Chen et al. disclose a storage device, comprising:
a memory having a block of multi-level cells (MLCs) (¶ (0023)); and
a controller (item 115 of figure 1) configured to store a single bit in each of one or more of the MLCs at a first data rate rate (i.e. data reliability can be raw bit error rate (RBER) when a temperature of the block meets a first temperature threshold rate (i.e. threshold thermal throttling temperature) (as shown in Fig. 2, which is reproduced below for ease of reference and convenience, Chen a determination can be made as whether the memory sub-system component has reached or exceeded a threshold thermal throttling temperature. The threshold thermal throttling temperate can be a temperature at which a memory sub-system can initiate a thermal throttling operate to cause the temperature of the memory sub-system or its constituent components to be reduced. If the memory sub-system component has not reached or exceeded the threshold thermal throttling temperature, the flow 231 can return to block 232 and the temperature of the memory sub-system component can continue to be monitored.  ¶ (0042-0043)),

    PNG
    media_image1.png
    805
    682
    media_image1.png
    Greyscale

and to write data to the block of MLCs at a second data rate rate (i.e. performing a thermal throttling) smaller than the first data rate when the temperature of the block meets a second temperature threshold (i.e. above the threshold thermal throttling temperature) (in Chen, the method 340 can include performing a thermal throttling operation for the memory sub-system in response to determining that the data reliability parameter for the memory components that have reached the threshold temperature is above the threshold data reliability parameter value.   ¶ (0022, 0052-0053)).  But Chen et al. do not specifically disclose the first data rate at first temperature and second data rate at second temperature.  In the same field of endeavor, Moon discloses the controller comprises a performance adjusting component configured to determine target performance of the first performance mode based on at least one of temperature of the storage and the number of entries into the second performance mode when the temperature of the storage is greater than or equal to a first threshold value) (as shown in Fig. 5, which is reproduced below for ease of reference and convenience, Moon discloses when the temperature measurement value TEMP is less than the first threshold value MT1 (S201: N), the controller 110 may continue to operate the data storage apparatus 10 in the default performance mode (S100).    Furthermore, Moon discloses when the temperature measurement value TEMP is greater than or equal to the first threshold value MT1 (S201: Y), the controller 110 may determine the target performance P_m1 of the first performance mode PM1 in order to switch the mode of the data storage apparatus 10 to the throttling mode (S203). In an embodiment, the throttling mode may include the first performance mode PM1 and the second performance mode PM2, and the controller 110 may determine the target performance P_m1 of the first performance mode PM1 based on at least one of the temperature of the storage 120 and the number N.sub.PM2 of entries into the second performance mode PM2. In an embodiment, the controller 110 may determine the target performance P_m1 based on Equation 1 above.  ¶ (0025, 0056-0060)).

    PNG
    media_image2.png
    848
    600
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Moon into the teachings of Chen et al. because each of Moon and Chen et al. teach temperature control in the memory system. Moon and Chen et al. are both attempting to avoid the thermal throttling in the memory system. Further, a person of ordinary skill in the art would have been motivated to combine Moon with Chen et al. because combining the prior art elements of Moon with Chen et al. according to known methods would have yielded predictable results, using the techniques of Moon would have improved Chen et al. in the same way, and applying the techniques of Moon to improve Chen et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, the memory performance can be improved by delaying or avoiding performance of thermal throttling operation). [See MPEP 2143].

Examiner's note:

Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Allowable Subject Matter
	Claims 2-8, 10-14, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an Examiner's statement of reasons for the indication of allowable subject matter:  Claims 2, 4-8, 10-14, 16-20 are allowable over the prior art of record because the prior arts, cited in its entirety, or in combination, do not teach
	wherein each of the cells are configured to store a first number of bits, and wherein the controller is further configured to write a second number of bits smaller than the first number of bits in each of one or more of the cells when the temperature of the block meets the first temperature threshold (claims 2, 10, 16);
wherein the controller is further configured to write the second data to the block at the second data rate when a number of available multi-level cell (MLC) blocks is below a hybrid single-level cell (SLC) block threshold (claims 4, 11, 17);
wherein the controller is further configured to disable data relocation to the block when the temperature of the block meets the first temperature threshold (claim 5);
wherein the block of cells include multi-level cells (MLCs), wherein the memory further has a block of single-level cell (SLCs), and wherein the controller is further configured to transfer stored data from the SLCs to the MLCs at increasing transfer rates when the temperature of the block is below the first temperature threshold (claims 6, 12, 18);
wherein the controller is further configured to provide a message to a host of a decrease in data rate when the temperature of the block meets the second temperature threshold (claims 7, 13, 19);
 	wherein the controller is further configured to disable data writes to the block when the temperature of the block meets a third temperature threshold above the second temperature threshold (claims 8, 14, 20).
Conclusion
 	Claims 1, 9, 15 are rejected.  Claims 2-8, 10-14, 16-20 are objected.
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Kurosawa et al. (US No. 11,461,039) disclose a non-volatile memory that stores temperature information therein.
Luo et al. (US Pub No. 2022/0138073) disclose a memory sub-system temperature control.
Rehmeyer et al. (US No. 11,200,939) disclose a memory with per die temperature-compensated refresh control.
Ueda (US Pub No. 2021/0216472) discloses a storage device which selects write scheme based on measured temperature and control method.
Luo et al. (US No. 10,446,237) disclose a temperature sensitive NAND programming.
He et al. (US Pub No. 2020/0402569) disclose a method for adjusting memory device refresh operations based on memory device temperature, and related memory devices and systems.
Lee et al. (US Pub No. 2020/0394114) disclose a method of operating storage device, storage device performing the same and storage system including the same.
Lee et al. (US No. 8,976,580) disclose a memory system and related method of operation.
Yang et al. (US Pub No. 2018/0129431) disclose a storage system and method for temperature throttling for block reading.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186